BY THE COURT.
Epitomized Opinion
Knoll was charged, tried and convicted of grand larceny. Charge of the court in reference to the defence of an alibi is assigned an error. The court in one part of his charge said that the evidence must be such as to render it impossible that the prisoner could have committed the act. But in another paprt it said that it is sufficient if all the evidence in the case raises a reasonable doubt of his presence. Knoll also complained because he was not furnished with a transcript of the prosecuting witness. In affirming the judgment, the Court of Appeals held:
1. “When the entire charge upon this subject is considered as a whole, we do not think the charge could be misleading.”
2. “We think under the decision of the Supreme Court in case of State v. Rhoades, 81 OS. 397, that the plaintiff in error was not entitled to a transcript of such evidence.”